Citation Nr: 1601251	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  04-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether disabilities sustained during the periods from January 6 to February 3, 1968, and from March 26 to September 6, 1968, were the result of willful misconduct and are not deemed to have been incurred in the line of duty.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder and generalized anxiety disorder.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1968.

This matter is on appeal from a rating decision in May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a February 2010 administrative decision by the RO in Nashville, Tennessee.  Jurisdiction over the appeal is currently with the RO in Seattle, Washington.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal was most recently remanded by the Board in May 2011 for further development and is now again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder and TDIU have been previously remanded by the Board for further development, most recently in May 2011.  The Veteran has since perfect his an appeal on the willful misconduct issue in February 2013, wherein he requested that he be able to testify before a Veteran's Law Judge.  All three issues are interrelated.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2015).  Given that the Veteran's has requested a hearing that has never been revoked, the Board must remand the claims in order to provide him a hearing before the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

